ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of stealing, third offense, § 570.040, RSMo 1994, for which he was sentenced to a term of eight years’ imprisonment as a prior and persistent offender. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).